260 S.W.3d 865 (2008)
Rod and Joni DeMOSS, Appellants,
v.
DEAN MACHINERY COMPANY, Respondent.
No. WD 68842.
Missouri Court of Appeals, Western District.
August 26, 2008.
Paul L. Redfearn, Kansas City, MO, for appellants.
James Allan Gottschalk, Chesterfield, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, LISA WHITE HARDWICK, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Rod and Joni DeMoss appeal from a judgment in their favor in the amount of $0.00, after a credit for a confidential settlement amount was applied to a $1,000,000.00 jury verdict. After a thorough review of the record, we find that the *866 judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).